J-S53031-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: Q.B.P., A MINOR               IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
APPEAL OF: J.C., MOTHER
                                                       No. 345 MDA 2016


                   Appeal from the Decree February 4, 2016
         in the Court of Common Pleas of Berks County Orphans’ Court
                               at No(s):82805

BEFORE: BOWES, SHOGAN, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                       FILED AUGUST 10, 2016

        J.C. (“Mother”) appeals from the decree1 dated and entered on

February 4, 2016, granting the petition filed by the Berks County Children

and Youth Services (“BCCYS”) to involuntarily terminate her parental rights

to her dependent, special needs child, Q.B.P., a male born in May of 2003

(“Child”), pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2), (5),

(8), and (b).2 We affirm.




*
    Former Justice specially assigned to the Superior Court.
1
  On November 16, 2015, this Court, acting sua sponte, dismissed Father’s
appeal at Docket No. 1117 WDA 2015 as duplicative, and preserved the right
for him to assert issues properly raised at that docket number in the present
appeal.
2
  In a separate decree dated and entered on February 4, 2016, the trial
court involuntarily terminated the parental rights of E.B.P., a/k/a E.P., the
putative father of Child, (“Father”). Father has not filed an appeal from the
termination of his parental rights. Father also is not a party to this appeal
and has not filed a brief in this appeal.
J-S53031-16


      We    adopt   the    trial   court’s   history   of   this   case    in   its

opinion.   See Trial Ct. Op., 3/28/16, at 5-11.        On September 27, 2012,

BCCYS filed the petition for the termination of Mother’s parental rights to

Child, who has been in the care of BCCYS since May of 2011.3              The trial

court held a hearing on the petition on February 1, 2016.4 At the hearing,

BCCYS presented the testimony of Ruth George, the adoption caseworker

working with Child. N.T., 2/1/16, at 7. Mother also presented the testimony

of Jennifer Steigerwald, the BCCYS caseworker assigned to Mother’s two

older children, Z.C. and Z.C. Id. at 60. Mother testified on her own behalf,

and presented the testimony of E.M., who is involved in assisting Mother

with peer-family-support therapy. Id. at 63-64. On February 4, 2016, the

trial court entered the decree granting the involuntarily termination petition

pursuant to Section 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act.

On February 23, 2016, Mother timely filed a notice of appeal along with a




3
  Mother asserts that the trial court succinctly and accurately set forth the
history of this case, but that the trial court erred in the date it provided for
the filing of the petition for involuntary termination of parental rights. She
alleges that BCCYS filed the termination petition on September 27, 2012.
Mother’s Brief at 7. The certified record contains the petition filed on that
date, as indicated by the docket. The trial court stated that the BCCYS filed
the petition on September 27, 2012. Trial Ct. Op. at 5. Thus, we do not
discern any such error.
4
 The trial court explains the reason for the delay in holding the hearing in its
opinion, which set forth the history of the dependency permanency reviews.




                                      -2-
J-S53031-16


concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

      In her brief on appeal, Mother raises six questions for this Court’s

review, as follows:

         1. Did the Honorable Court err by terminating [Mother’s]
         parental rights?

         2. Was the evidence presented by Petitioners insufficient to
         support the Honorable Court’s decision to terminate
         [Mother’s] parental rights?

         3. The Honorable Court erred in and abused its discretion
         by not properly considering that [Mother] prior to the filing
         of the Petition to Terminate her parental rights had:
         initiated and complied with all required services, had
         overcome addiction to alcohol, sought and obtained
         spiritual guidance and became involved with her church
         community including assisting with child religious
         education, completely turned her life around achieving
         stability, maintained steady employment and appropriate
         housing[,] had remediated the circumstances which served
         as the basis for removal of the child; all of the aforesaid
         having been initiated prior to the filing of the Petition to
         Terminate her parental rights: That [Mother] had: [sic] the
         conditions that led to the child’s removal or placement no
         longer exist; [Mother] has remedied the conditions which
         led to removal or placement within a reasonable period of
         time;

         4. The Court failed to properly consider and did abuse its
         discretion by not considering that almost two years passed
         between the filing of the Petition to Terminate and the
         holding of the hearing.

         5. The Court failed to properly consider and did abuse its
         discretion by not determining that the appellee[‘s]
         argument[s] that all post-petition efforts are irrelevant,
         even though it waited almost two years before scheduling
         the hearing on its Petition [to] Terminate the parental



                                     -3-
J-S53031-16


         rights of [Mother] to the detriment of [Mother], are
         without merit.

         6. The Court failed to properly consider and did abuse its
         discretion by not considering that the inequity that exists
         in the provision of service and lack of peer professionals
         when it comes to [BCCYS] to African American and Latino
         families, as staff, caseworkers, supervisors, managers,
         guardian ad litems, master hearing officers, therapeutic
         services providers, et al[.], do not racially, nor culturally
         represent the families, including that of [Mother], that are
         being negatively impacted in the services provided by
         BCCYS which creates a disparate impact on the outcomes
         of stabilizing, problem solving, and reuniting families of
         color in Berks County.. [sic]

Mother’s Brief, at 6-7.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

         [A]ppellate courts must apply an abuse of discretion
         standard when considering a trial court’s determination of
         a petition for termination of parental rights.           As in
         dependency cases, our standard of review requires an
         appellate court to accept the findings of fact and credibility
         determinations of the trial court if they are supported by
         the record. If the factual findings are supported, appellate
         courts review to determine if the trial court made an error
         of law or abused its discretion. As has been often stated,
         an abuse of discretion does not result merely because the
         reviewing court might have reached a different conclusion.
         Instead, a decision may be reversed for an abuse of
         discretion   only   upon      demonstration    of     manifest
         unreasonableness, partiality, prejudice, bias, or ill-will.

            As we discussed in [In re R.J.T., 9 A.3d 1179 (Pa.
         2010)], there are clear reasons for applying an abuse of
         discretion standard of review in these cases. We observed
         that, unlike trial courts, appellate courts are not equipped
         to make the fact-specific determinations on a cold record,
         where the trial judges are observing the parties during the
         relevant hearing and often presiding over numerous other


                                     -4-
J-S53031-16


           hearings regarding the child and parents. Therefore, even
           where the facts could support an opposite result, as is
           often the case in dependency and termination cases, an
           appellate court must resist the urge to second guess the
           trial court and impose its own credibility determinations
           and judgment; instead we must defer to the trial judges so
           long as the factual findings are supported by the record
           and the court’s legal conclusions are not the result of an
           error of law or an abuse of discretion.

In re S.P., 47 A.3d 817, 826-27 (Pa. 2012) (most citations omitted).

     The burden is upon the petitioner “to prove by clear and convincing

evidence that its asserted grounds for seeking the termination of parental

rights are valid.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

           The standard of clear and convincing evidence is defined
           as testimony that is so clear, direct, weighty and
           convincing as to enable the trier of fact to come to a clear
           conviction, without hesitance, of the truth of the precise
           facts in issue.

Id. (quotation marks and citation omitted).

     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of Section

2511(a).     See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   The trial court terminated Mother’s parental rights under Section

2511(a)(1), (2), (5), (8), and (b). We focus on Section 2511(a)(2) and (b),

which provides as follows:

           § 2511. Grounds for involuntary termination

           (a) General rule.—The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:



                                      -5-
J-S53031-16


                                 *    *    *

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child to
            be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be remedied
            by the parent.

                                 *    *    *

         (b) Other considerations.—The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the
         parent. With respect to any petition filed pursuant to
         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to
         the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511.

      This Court has explained that the focus in terminating parental rights

under Section 2511(a) is on the parent, but under Section 2511(b), the

focus is on the child. In re C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008)

(en banc). Mother’s first two issues challenge the sufficiency of the evidence

to support the trial court’s termination of her parental rights without

specifying any subsection of Section 2511. Mother’s third, fourth, fifth, and

sixth issues challenge the sufficiency of the evidence to support the

termination of her parental rights under Section 2511(a).




                                     -6-
J-S53031-16


      The Supreme Court set forth our inquiry under Section 2511(a)(2) as

follows:

           [Section] 2511(a)(2) provides statutory grounds for
           termination of parental rights where it is demonstrated by
           clear and convincing evidence that the repeated and
           continued incapacity, abuse, neglect or refusal of the
           parent has caused the child to be without essential
           parental care, control or subsistence necessary for his
           physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot
           or will not be remedied by the parent. . . .

           [The Supreme Court] has addressed incapacity sufficient
           for termination under § 2511(a)(2):

             A decision to terminate parental rights, never to be
             made lightly or without a sense of compassion for
             the parent, can seldom be more difficult than when
             termination is based upon parental incapacity. The
             legislature, however, in enacting the 1970 Adoption
             Act, concluded that a parent who is incapable of
             performing parental duties is just as parentally unfit
             as one who refuses to perform the duties.

In re S.P., 47 A.3d at 827 (quotation marks, brackets, and citation

omitted).

      This Court has stated that a parent is “required to make diligent efforts

toward the reasonably prompt assumption of full parental responsibilities.”

In re A.L.D. 797 A.2d 326, 340 (Pa. Super. 2002) (citation omitted). “[A]

parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected

as untimely or disingenuous.” Id. (citation omitted).




                                     -7-
J-S53031-16


      We adopt the trial court’s assessment of the evidence regarding

Mother’s repeated incapacity to parent the Child and her inability to remedy

the conditions and causes of her incapacity to parent the Child over the

period that he has been in care. See Trial Ct. Op. at 5-11. The trial court

found that the repeated and continued incapacity, abuse, neglect, or refusal

of Mother has caused Child to be without essential parental care, control, or

subsistence necessary for his physical or mental well-being, and the

conditions and causes of the incapacity, abuse, neglect or refusal cannot or

will not be remedied by Mother. See id.

      To the extent that Mother complains in her sixth issue that the trial

court failed to properly consider, and abused its discretion by not

considering, that an inequity exists in the provision of service and lack of

peer professionals when it comes to BCCYS services to African-American and

Latino families, we construe her argument as a challenge to BCCYS’s failure

to use reasonable efforts to provide reunification services for Child and her.

Our Supreme Court has held, however, that the trial court is not required to

consider an agency’s reasonable efforts to promote reunification in relation

to a decision to terminate parental rights under Section 2511(a)(2). In re

D.C.D., 105 A.3d 662, 675 (Pa. 2014).      Thus, we find that Mother’s sixth

issue lacks merit.

      Although a reasonable efforts inquiry is not an element to a

termination decision under Section 2511(a)(2), our review of the record



                                    -8-
J-S53031-16


shows ample evidence that BCCYS made reasonable efforts but Mother failed

to make sufficient progress with the services provided to successfully be

capable of parenting Child. As the trial court’s factual findings are supported

by the record, and the court’s legal conclusions are not the result of an error

of law or an abuse of discretion, we affirm the trial court’s decree with

regard to Section 2511(a)(2). In re S.P., 47 A.3d at 826-27.

      Next, we review the termination of Mother’s parental rights under

Section 2511(b). Our Supreme Court recently stated as follows:

         if the grounds for termination under subsection (a) are
         met, a court shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. 23 Pa.C.S. § 2511(b). The emotional needs
         and welfare of the child have been properly interpreted to
         include intangibles such as love, comfort, security, and
         stability. [T]his Court held that the determination of the
         child’s needs and welfare requires consideration of the
         emotional bonds between the parent and child.          The
         utmost attention should be paid to discerning the effect on
         the child of permanently severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (quotation marks, brackets, and

citations omitted and alteration added).

      We have stated that “[w]hen conducting a bonding analysis, the court

is not required to use expert testimony,” but may rely on the testimony of

social workers and caseworkers.      In re Z.P., 994 A.2d 1108, 1121 (Pa.

Super. 2010) (citation omitted). This Court has also has observed that no

bond worth preserving is formed between a child and a natural parent when

the child has been in foster care for most of the child’s life and the resulting



                                     -9-
J-S53031-16


bond with the natural parent is attenuated.     In re K.Z.S., 946 A.2d 753,

764 (Pa. Super. 2008). It is appropriate to consider a child’s bond with his

or her foster parent. See In re T.S.M., 71 A.3d at 268.

     In addition, in In re T.S.M., our Supreme Court set forth the process

for evaluation of the existing bonds between a parent and a child, and the

necessity for the court to focus on concerns of an unhealthy attachment and

the availability of an adoptive home:

        [C]ontradictory considerations exist as to whether
        termination will benefit the needs and welfare of a child
        who has a strong but unhealthy bond to his biological
        parent, especially considering the existence or lack thereof
        of bonds to a pre-adoptive family. As with dependency
        determinations, we emphasize that the law regarding
        termination of parental rights should not be applied
        mechanically but instead always with an eye to the best
        interests and the needs and welfare of the particular
        children involved. Obviously, attention must be paid to the
        pain that inevitably results from breaking a child’s bond to
        a biological parent, even if that bond is unhealthy, and we
        must weigh that injury against the damage that bond may
        cause if left intact. Similarly, while termination of parental
        rights generally should not be granted unless adoptive
        parents are waiting to take a child into a safe and loving
        home, termination may be necessary for the child’s needs
        and welfare in cases where the child’s parental bond is
        impeding the search and placement with a permanent
        adoptive home. . . .

        [The Adoption and Safe Families Act of 1997, P.L. 105-89,]
        was enacted to combat the problem of foster care drift,
        where children, like the children in this case, are shuttled
        from one foster home to another, waiting for their parents
        to demonstrate their ability to care for the children. This
        drift was the unfortunate byproduct of the system’s focus
        on reuniting children with their biological parents, even in
        situations where it was clear that the parents would be
        unable to parent in any reasonable period of time.


                                    - 10 -
J-S53031-16


         Following ASFA, Pennsylvania adopted a dual focus of
         reunification and adoption, with the goal of finding
         permanency for children in less than two years, absent
         compelling reasons.

Id. at 268-69 (citations omitted).

      Instantly, we adopt the trial court’s discussion of the needs and

welfare of Child and its bond-effect analysis.     See Trial Ct. Op. at 11-12.

The trial court properly considered the best interests of Child in rendering its

decision that given the lengthy time that Child had been in the care of

BCCYS, there was no bond between Child and Mother and that Child would

not suffer any permanent detrimental effect from the termination of Mother’s

parental rights. See id. at 11. The trial court had sufficient evidence from

which it could properly conclude that it was in Child’s best interests to

terminate Mother’s parental rights. In re T.S.M., 71 A.3d at 268-69.

      As we noted in In re Z.P., a child’s life “simply cannot be put on hold

in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”   Id. at 1125 (citation omitted).     Rather, “a

parent’s basic constitutional right to the custody and rearing of his or her

child is converted, upon the failure to fulfill his or her parental duties, to the

child’s right to have proper parenting and fulfillment of his or her potential in

a permanent, healthy, safe environment.”       In re B., N.M., 856 A.2d 847,

856 (Pa. Super. 2004). As the trial court’s factual findings are supported by

the record, and the court’s legal conclusions are not the result of an error of

law or an abuse of discretion, we affirm the trial court’s decision with regard


                                      - 11 -
J-S53031-16


to subsection (b).   See In re S.P., 47 A.3d at 826-27.        Thus, we find

Mother’s issues remaining lack merit. Accordingly, we affirm the trial court’s

decree terminating Mother’s parental rights.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/10/2016




                                    - 12 -
                                                                                     Circulated 07/21/2016 11:34 AM




  IN THE INTEREST OF:                            IN THE COURT OF C01\1MON PLEAS
                                                 OF BERKS COUNTY, PENNSYLVANIA
  Q.B.P.                                         ORPHANS' COURT DIVISION

                                                 FILE NO. 82804
                                                 LIEBERMAN, Sr. Judge

  Jennifer L. Grimes, Esquire - Attorney for BCCYS
  Cathy M. Badal, Esquire - Guardian Ad Litem
· Gregory S. Ghen, Esquire +Attorney for Mother, J.C.

 MEMORANDUM OPINION, Stephen B. Lieberman S.J.,                               March     dii , 2016.
       This appeal stems from the involuntary termination of the parental rights of J.C. (Mother) to

 the above-referenced child. The petitions to terminate the parental rights of Mother were filed on

 the grounds set forth in 23 Pa. C.S.A. §2511 (a)( 1 ), (2), (5) and (8). The petition to terminate the

parental rights of E.B.P (Father) were filed on the grounds set forth in §25ll(a)(l) and (2). The

factual basis for that petition is omitted herein based on Father's not filing an appeal to the

 Final Decree terminating his parental rights.

      Involuntary termination proceedings were held on February 1, 2016. At that hearing,

Mother was represented by Gregory Ghen, Esquire. At the conclusion thereof, this Court took all

of the evidence and testimony under advisement and deferred decision on the petition. Upon

determining that the facts alleged in the Berks County Children and Youth Services' (BCCYS)




                                                                            , . ·. -··. ~\~?2_
                                                                                         ~~
                                                                                         ..  .
                                                                                               8. 2?.'.~~~-:~·~;:;:,
                                                                                              . .,.   •· .... ._. ....
petition were established   by clear and convincing   evidence, the Court terminated   Mother's rights

to the child, Q.B.P., by Decree dated February 4, 2016. Mother filed a timely Notice of Appeal

on February 23, 2016, along with her Concise Statement       of Matters Complained     of on Appeal.

Mother alleges the following errors:

                 1.   The Honorable Court erred by terminating Appellants' [ sic J parental
       rights.

             2.    The evidence presented by Petitioners was insufficient to support the
       Honorable Court' s decision to terminate Appellants' [sic] parental rights.

                 3.      The Honorable Court erred in and abused its discretion by not properly
        considering that Appellant prior to the filing of the Petition to Terminate her parental
        rights had: initiated and complied with all required services, had overcome addiction
        to alcohol, sought and obtained spiritual guidance and became involved with her
       church community including assisting with child religious education, completely
       turned her life around achieving stability, maintained steady employment and
       appropriate housing had remediated the circumstances which served as a basis for
       removal of the child; all of the aforesaid having been initiated prior to the filing of
       the Petition to terminate her parental rights: That Appellant had: the conditions that
       led to the child's removal or placement no longer exist; Appellant has remedied the
       conditions which led to removal or placement within a reasonable time;
                4.     The Court failed to properly consider and did abuse its discretion by
      not considering that almost two years passed between the filing of the Petition to
      Terminate and the holding of the hearing ..
                5.     The Court failed to properly consider and did abuse its discretion by
      not determining that the appellee argument that all post-petition efforts are irrelevant,
      even though it waited almost two years before scheduling the hearing on its Petition
      Terminate the parental rights of appellant to the detriment of Appellant, are without
      merit.
               6.      The Court failed to properly consider and did abuse its discretion by
      not considering the inequity that exists in the provision of service and lack of peer
     professionals when it comes to Berks County Children and Youth Services to African
     American and Latino families, as staff, caseworkers, supervisors, managers, guardian
     ad litems, master hearing officers, therapeutic service providers, et al, do not
     radically, nor culturally represent the families, including that of Appellant, that are
     being negatively impacted in the services provided by BCCYS which creates a
     disparate impact on the outcomes of stabilizing, problem solving, and reuniting
     families of color in Berks County.



                                                2
                                             DISCUSSION

        "Terminating the parental rights of the natural parent to his [ or her] child carries with it a

  constitutional significance because of the importance of the rights involved." TJB. v. E. C., 652

  A.2d 936, 943 (Pa. Super. 1995) (citing In re J W., 578 A.2d 952, 957 (Pa. Super. 1990)).

  "Consequently, clear and convincing evidence is necessary to prove the statutory grounds necessary

 to terminate parental rights." Id. The Superior Court of Pennsylvania aptly set forth the standard of

 review in In re TD., 949 A.2d 910, 914-15 (Pa. Super. 2008) as follows:

          Our standard of review regarding orders terminating parental rights is as follows:
          "When reviewing an appeal from a decree terminating parental rights, we are limited
          to determining whether the decision of the trial court is supported by competent
          evidence. Absent an abuse of discretion, an error of law, or insufficient evidentiary
          support for the trial court's decision, the decree must stand. 'Where a trial court has
          granted a petition to involuntarily terminate parental rights, this Court must accord
         the hearing judge's decision the same deference that we would give to a jury verdict.
         'A'e must employ a broad, comprehensive review of the record in order to determine
         whether the trial court's decision is supported by competent evidence." In re S.H,
         879 A.2d 802, 805 (Pa. Super. 2005). In termination cases, the burden is upon CYS
         to prove by clear and convincing evidence that its asserted grounds for seeking the
        termination of parental rights are valid. In re JL.C., 837 A.2d 1247, 1251 (Pa.
        Super. 2003).
        We have previously stated:
       "The standard of clear and convincing evidence is defined as testimony that is so
        'clear, direct, weighty and convincing as to enable the trier of fact to come to a clear
       conviction, without hesitance, of the truth of the precise facts in issue.' It is well
       established that a court must examine the individual circumstances of each and every
       case and consider all explanations offered by the parent to determine if the evidence
       in light of the totality of the circumstances clearly warrants termination." Id.

      Requests to have a natural parent's parental rights terminated are governed by 23 Pa.C.S.A.

§ 2511, which provides, in pertinent part:

       Grounds for involuntary termination
       (a) General rule.-The rights of a parent in regard to a child may be terminated
       after a petition filed on any of the following grounds:



                                                  3
           (1) The parent by conduct continuing for a period of at least six months immediately
          preceding the filing of the petition either has evidenced a settled purpose of
          relinquishing parental claim to a child or has refused or failed to perform parental
          duties.
          (2) The repeated and continued incapacity, abuse, neglect or refusal of the parent has
          caused the child to be without essential parental care, control or subsistence
          necessary for his physical or mental well-being and the conditions and causes of the
          incapacity, abuse, neglect or refusal cannot or will not be remedied by the parent.
          ***
          (5) The child has been removed from the care of the parent by the court or under a
         voluntary agreement with an agency for a period of at least six months, the conditions
         which led to the removal or placement of the child continue to exist, the parent
         cannot or will not remedy those conditions within a reasonable period of time, the
         services or assistance reasonably available to the parent are not likely to remedy the
         conditions which led to the removal or placement of the child within a reasonable
         period of time and termination of the parental rights would best serve the needs and
         welfare of the child.
         ***
         (8) The child has been removed from the care of the parent by the court or under a
         voluntary agreement with an agency, 12 months or more have elapsed from the date
         of removal or placement, the conditions which led to the removal or placement of the
         child continue to exist and termination of parental rights would best serve the needs
         and welfare of the child.
         ***
         (b) Other considerations-The court in terminating the rights of a parent shall give
        primary consideration to the developmental, physical and emotional needs and
        welfare of the child. The rights of a parent shall not be terminated solely on the basis
        of environmental factors such as inadequate housing, furnishings, income, clothing
        and medical care if found to be beyond the control of the parent. With respect to any
        petition filed pursuant to subsection (a)(l), (6) or (8), the court shall not consider any
        efforts by the parent to remedy the conditions described therein which are first
        initiated subsequent to the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 25 I 1.

      The Court applies a two-part test when determining whether parental rights should be

terminated, InIn re L.1\1., 923 A.2d 505, 511 (Pa. Super. 2007), the Superior Court described the test

as follows:

       Initially, the focus is on the conduct of the parent. The partyseeking termination must
       prove by clear and convincing evidence that the parent's conduct satisfies the


                                                   4
              statutory grounds for termination delineated in Section 2511 (a). Only if the court
              cletennines that the parent's conduct warrants termination of his or her parental lights
             does the court engage in the second part of the analysis pursuant to Section 2511 (b):
             determination of the needs and welfare of the child under the standard of best
             interests of the child. One major aspect of the needs and welfare analysis concerns
             the nature and status of the emotional bond between parent and child, with close
             attention paid to the effect on the child of permanently severing any such bond.

  Id (internal citations omitted).

        BCCYS asserts in its petition, filed on September 27, 2012, the alleged facts which support the

  aforementioned grounds for termination: a) Mother has failed to remedy her poor mental health; b)

  Mother has failed to resolve substance abuse issues; c) Mother has failed to maintain stable and

  appropriate housing; d) Mother is an indicated perpetrator of child abuse and has failed to resolve

 issues regarding inappropriate physical discipline; and e) Mother continues to lack progress in

 services.

       The Court begins by applying the first prong of the two-part test to the instant case. First, the

 Court notes that the child, Q.B.P. born May 24, 2003, has been in the care ofBCCYS since May 26,

 2011, nearly five years. Prior to the filing of the petition to terminate her parental rights, Mother

 failed to follow the steps and services with which she was ordered to cooperate, and the child had

 been in care for a period exceeding twelve (12) months.

      Mother's involvement with child welfare agencies predates the family's move to Reading,

Pennsylvania. The family was actively involved with the Department of Human Services (DHS) in

Philadelphia, Pennsylvania where they were opened for services regarding unstable housing, lack of

basic needs, mother's untreated mental health issues, children's untreated special needs and

inappropriate physical discipline. Mother's youngest child, N.C., was removed from her care due to

physical injuries and her parental rights were terminated; she appealed this decision, but it was


                                                     5
  affirmed by the Superior Court.     (Exhibit 2). Q.B.P. and his siblings, Zh.C. and Za.C., were

  receiving intensive services, including placement services for several months before the case was

  closed in 2006. Mother is indicated on four Child Protective Services reports from Philadelphia, in

  1997, 1998, 1999 and 2005, for physical abuse. The family relocated to Reading, Pennsylvania in

  August 2010 due to Mother's legal issues and warrants in Philadelphia. (Exhibits I & 30). In 2013,

 Mother's parental rights to her youngest child were terminated.

        Mother first became involved with BCCYS in January 2011, when the Agency received a

 report that Mother wanted her three sons placed in foster care because she could not handle it

 anymore and wanted something done before she hurt them. (Exhibit 5 - Dependency Petition, p. 5).

 BCCYS investigated this report as well as a second report received in April 2011. During these

 investigations and the in-home services that followed, BCCYS had numerous concerns with the

 household, including: (1) Mother's admitted use of marijuana and her inability to take care ofQ.B.P.

 and his siblings; (2) Mother threatening harm to Q.B.P. with a metal baseball bat; (3) Mother's

untreated bipolar disorder/mental health issues; (4) Q.B.P. was diagnosed with Major Depressive

Disorder; and (5) Mother's inappropriate physical discipline and abuse of her children.

      As a result of the Agency's concerns, BCCYS petitioned for and was granted emergency

custody of Q.B.P. on June 27, 2011.      The children had had nothing to eat since breakfast, the

youngest child was filthy and all of the children had scabies. Mother refused to bring some of her

children to the doctor; and she was loud and obnoxious in the emergency room. (Exhibit 3 - Order

and Petition for Emergency Custody). The initial dependency hearing was held on June 29, 2011;

the Juvenile Court Master determined that probable cause existed for the child to be declared

dependent due to lack of proper parental care and control and mental health issues. The child was


                                                 6
   declared dependent on July 15, 2011. Mother was ordered to cooperate with extensive services

  including. inter alia, parenting education, a mental health evaluation and anger management

  evaluation. (Exhibit 8). Subsequent to the July 15, 201 l hearing, Judge Campbell found Zh.C. was

  an abused child due to physical abuse by her mother and the indicated report of physical abuse status

  was changed to founded.

        The first permanency review hearing was held on November 29, 2011. Mother was present

  and represented by counsel.    The Court found moderate compliance and progress. Mother was

  ordered to participate in all recommended and court ordered services, including but not limited to:

 random urinalysis on a weekly basis, obtain and maintain housing and employment, parenting

 instruction, and mental health services. (Exhibit 1 I ~ Order of November 30, 2011).

        The second permanency review hearing was held on March 27, 2012. Mother was moderately

 compliant with the permanency plan but had made minimal progress toward alleviating the

 circumstances which necessitated placement. BCCYS was directed to engage in concurrent planning

 by seeking a long term placement for Q.B.P. and his siblings. Mother was to continue to participate

 in all recommended and court ordered services.· (Exhibit 12).

      At the third Permanency Review Hearing, held on September I 1 and 25, 2012, there was no

change in Mother's compliance and progress since the last review period, BCCYS was directed to

move forward with the concurrent plan of adoption and file a petition to terminate parental rights at

the appropriate time.   (Exhibit 13).   BCCYS filed its Petition to Terminate Parental Rights on

September 27, 2012.

      The fourth Permanency Review Hearing was held on February 12, 2013. Mother again made

no progress during this review period. BCCYS was directed to move forward with the concurrent


                                                 7
   plan of adoption and to file for tennination of Mother's parental rights. (Exhibit 14 ).

            The fifth Permanency Review Hearing was held on August 13, 2013.        Again, Mother had

   made no progress. The Court found Q.B.P. remained a dependent child and that custody should

  remain with BCCYS for placement purposes with the goal of placement in another living

  arrangement intended to be permanent in nature and with a concurrent goal of adoption. (Exhibit

  16).

            The sixth Review hearing was held on March 20, 2014 and it was clear to the Court, while

  commending Mother's efforts, that there was minimal compliance with the permanency plan. The

  Court was not convinced that Mother had acquired and internalized the skills and awareness

 necessary to move any closer to reunification. Everyone was aware of the severity of the damage

 done to Q.B.P. in Mother's household. Mother's original serious problems had not been alleviated.

 Q.B.P. 's therapist, believed by the Comito be African-American, was to investigate both Mother's

 visitation and siblings' visitation with him and provide a recommendation to the Court. (Exhibit 19

 - Permanency Review Order).

         The seventh Review hearing took place on September 16, 2014.          The Court found that

compliance and progress were no longer applicable to Mother. Visits with Mother were to remain

suspended unless authorized by the guardian ad litem. Visitation with his sibling was found to be

contrary to the safety and well-being ofQ.B.P. because of allegations of sexual abuse between the

siblings.     (Exhibit 21). On September 12, 2014, Q.B.P. was admitted to Kidspeace Psychiatric

Hospital and was diagnosed as having Major Depressive Disorder, Recurrent, Severe with Psychotic

Features, Intermittent Explosive Disorder and Impulse Control Disorder NOS. His psychiatrist, Dr.

Andrew Clark, recommended a change in the child's medication, but Mother refused to give consent


                                                  8
  for it. BCCYS had to file an emergency motion and, after hearing, the Honorable Mary Ann Ullman

  authorized BCCYS to sign for the administration of the recommended medication and dosages.

  (Exhibits 22 & 23).

        The eighth Review hearing took place on February 26, 2015. It was ordered that Mother's

  visits with Q.B.P. remain suspended pending further order of court. Q.B.P. was retumed to the foster

  home ofD.P., an African American, after his discharge from the hospital; he continued to engage in

 aggressive behavior. Therapeutic foster care was recommended but denied by insurance. Wrap

 around services were provided to Q.B.P., but he refused to talk. (Exhibit 25).

       After the ninth Review hearing, BCCYS was directed to move forward with the concurrent

 plan of adoption. At this point, Q.B.P. was in placement for 15 of the last 22 months. No visitation

 was permitted and there was to be no discussion with the child about contact with Mother; he was to

 be reassured that reunification was neither planned nor foreseeable. BCCYS was directed to seek a

 current therapeutic recommendation     from Dr. Lan}' Rotenberg. Mother attended the forensic

 evaluation with Dr. Rotenberg but objected to its release.     In his report of June 18, 2015, Dr.

Rotenberg opined that Mother remains "angry, sullen, suspicious, oppositional, paranoid and

litigious; he views her [religious] conversion "as a superficial veneer of virtue, but undemeath she

remains very much the same person." He diagnosed Mother with unspecified personality disorder

with many narcissistic and antisocial features. Dr. Rotenberg also opined that he "cannot conceive

of any circumstance in which [Q.B.P.] should be sent back to his mother."     (Exhibit 26 & 28).

      The tenth review hearing was held on December 15, 2015. BCCYS was directed to move

forward with the concurrent plan of adoption.     It was clear that Q.B.P. was still struggling; he

received trauma counseling. Visitation was suspended by court order. Q.B.P. remained oppositional


                                                 9
   and aggressive; he was adjudicated delinquent following assault of school staff (Exhibit 27).

          BCCYS has given Mother more than enough time to be able to learn and internalize education

   to be a better parent to her child. According to the expert opinion of Dr. Rotenberg, even after all the

   time that has passed and the services provided, Mother remains the same. Q.B.P. has very serious

   issues that Mother is unable to cope with, let alone help her son to deal with the trauma in his life.

  Mother is unable to remedy the conditions that led to placement." In the several months leading up

  to the hearing, Motlier, in open court, called one of her children a derogatory name and tried to give

  back to the child drawings that the child made for her. She also slapped that child at a visit. Mother

  has not seen Q.B.P. in two years and has failed to stay abreast of his psychological and medical

  conditions and history. These are hardly actions and signs of a changed woman. While Mother has

  found a church community that is willing to support her, that fact does not, in the Cami's opinion,

 outweigh the medical opinion of DR. Rotenberg and Mother's failure to get her act together so that

 she can visit with and regain custody of Child.

        Mother failed to complete services in part by destroying her relationships with service

 providers. She cannot justify this by arguing that BCCYS failed to set her up with African-American

 professionals. The service providers were there for her benefit; if she failed to appropriately interact

with these professionals and take advantage of whatever services were available to her, she did so to

her own detriment. This Court is not going to revisit rulings from other judges regarding Mother's

compliance with those services or the effectiveness of those services.



 * Mother complains that the Court failed to consider the passage of time between the filing of the Petition to
terminate her rights and the hearing thereon. If anything, passage of time should have been in Mothers favor
because of affording additional opportunity for her to remedy the conditions that led to Child's placement, yet Child
remained a dependent child in the custody BCCYS.


                                                         10
           Based on the above as well as the entire record before this Court, the first prong of the two-part

   test has been satisfied.     The second prong, which asks this Court to consider      the developmental,

  physical and emotional       needs and welfare of the child, will now be addressed.

           After reviewing    the testimony and considering the exhibits, this Court has no doubt that the

  termination    of Mother's rights will serve the best interests of Q.B.P. As discussed above, the Court

  does not think that Mother is able to provide for the child's development,         physical or emotional

  needs.    Fortunately,   the child is currently living in a foster home which meets those needs.    Q.B.P.

  loves his foster parent and has made great progress since he began living with D.P.       This placement

 allows him to be part of an African American community.          Q.B.P. expressed his strong desire to Dr.

 Rotenberg      that he wants to be adopted by D.P. (Exhibit 29). The Child has been     in placement for a

 very long period of time, and terminating Mother's parental rights will not have any permanent or

 detrimental effect on the minor child. In fact, the very idea of ever returning to her causes Child

 trauma.     Child believes Mother hates him. Dr. Rotenberg stated in his report, "Because of the

 multifaceted nature of this child's abuse, he has created an attachment to [D.P.], which makes any

 effort to wrench him away from this man and the home he has created for this child an enormous

threat." Dr. Rotenberg also opined, " ... what one can say is that this child has undergone a very

positive and remarkable metamorphosis since living with [D.P.]" (Exhibit 29, p. 7). Therefore, the

Cami concludes that the second prong of the two-part test has been fulfilled.

       The Court notes, as finder of fact, it is the sole determiner of credibility of witnesses. In re

Adoption of B. G.S., 614 A.2d 1161, 1166 (Pa. Super. 1992). This Court has listened to the testimony

of Mother and has considered all of the exhibits. Although before filing a petition for termination of

parental rights the Commonwealth is required to make reasonable efforts to promote reunification of


                                                     I1
 parent and child, the Commonwealth does not have an obligation to make such efforts indefinitely.

 In re Adoption of 1\1.E.P., 825 A.2d 1266, 1276 (Pa. Super. 2003). The Commonwealth has an

 interest not only in family reunification but also in each child's right to a stable, safe, and healthy

 environment, and the two interests must both be considered. Id A parent's basic constitutional

 "right to [the] custody and rearing of [his or her] child is converted by failure of the parent to fulfill

[his or her] [parental] duty to the right of the child to have proper parenting and fulfillment of his [or

her] potential in a permanent, healthy, safe environment." In Interest of Lilley, 719 A.2d 327, 335

(Pa. Super. 1998).

          Because the Court believes that Mother's issues do not contain any merit and that the needs of

Q.B.P. would be best served by the involuntary termination of Mother's parental rights, the Court

respectfully suggests that Mother's appeal be DENIED.


                                                                                                              BY THE COURT:


                                                                                                              ,wUZSJZL~.--
                                                                                                              Stephen B. Lieberman, Senior Judge



   --·. l'f\QJ.c~\-~~?...,YSJ~----~- ,                                            Certified
   Copy of           JD&e,.n..D-~(....t\v.-,; ,'\.l\i.~~L~
                                                       0                     issued to
   C01JILCJEJ (r?                ·1~:C,;frj   v.t«: U'· ·,x··=th~eser:.~acl
                                                 ·;.

   . ~·,- "-·-··, . , .. · ., ..\. ,.?.•_,'::Prs_."